﻿I have great pleasure in congratulating you, Sir, on your assumption of the presidency of the General Assembly at its forty-sixth session. I am confident that your wise leadership will enable this session to deal successfully with the broad agenda before it. You may count on my delegation's cooperation in the discharge of your onerous responsibilities. I would like to record my appreciation for the energetic and imaginative presidency of your predecessor, Ambassador Guido de Marco of Malta.
The Secretary-General of the United Nations, His Excellency Mr. Perez de Cuellar, who has served the international community at a critical turning-point in modern history, deserves our deep gratitude and unstinting admiration. His indefatigable energy, dedication, diligence, imagination and resourcefulness have enabled the United Nations to play a pivotal role in the resolution of many crisis situations.
I am delighted to welcome in our midst the Democratic People's Republic of Korea and the Republic- of Korea. India enjoys excellent relations with both and trusts that their admission to the United Nations will further contribute to dialogue and reconciliation in the Korean peninsula. This would also enable them to contribute more effectively to the strengthening of peace and security in the region and in the world at large. We are happy that the Baltic Republics - Estonia, Latvia and Lithuania - have taken their rightful place in the Organization. Similarly, I should like to congratulate the Federated States of Micronesia and the Republic of the Marshall Islands on their admission to the United Nations.
In the year that has elapsed since the forty-fifth session of the General Assembly, India and the world lost a distinguished statesman in the person of Mr. Rajiv Gandhi, the former Prime Minister of India. Rajiv Gandhi's commitment and dedication to the cause of peace and international understanding naturally made him an extremely ardent supporter of the United Nations. We firmly believed that the Organisation, where the entire international community is represented, offers an ideal forum to tackle the manifold problems facing mankind: eradication of poverty, disarmament, environmental conservation, elimination of the menace of drugs and so on. He was particularly concerned about the threat of total annihilation posed by nuclear arsenals, and he will long be remembered for the Action Plan for a nuclear-weapon-free and non-violent world that he presented to the special session on disarmament in 19BB.
The recent dramatic changes in the world have led to a restructuring of international relations. After decades of the cold war, there is a move towards dialogue to replace confrontation, trust to replace suspicion and, above all, peace and cooperation to replace strife and discord. Democracy is taking root in the Eastern European countries, which are, at the same time, making efforts to integrate into the world economy. The process of change in the Soviet Union, initiated by President Gorbachev's policies of perestroika and glasnost, has received further momentum recently. Elsewhere in the world, too, there is evidence of the successful assertion of the democratic aspirations of the people. In our own region, there are the shining examples of Bangladesh and Nepal. As the Secretary-General has aptly put it in his report on the work of the Organization:
"Today there are far more solid grounds for hope than there are reasons for frustration and fear." 
While welcoming these positive changes, we cannot but be aware of the formidable obstacles we still face in the creation of an equitable and just world order. Glaring inequalities continue to plague our planet. Disparities among countries and groups of countries have not only persisted, but have also widened. If the promise of a restructured framework for international relations is to be realised, it must address the interests of all and must be accepted by all.
India was among the first to speak out, several decades ago, against the division of the world into hostile camps. The policy of non-alignment, embraced by most of the newly independent nations, stressed the right of nations to determine their own destinies. The Non-Aligned Movement called upon the super-Powers not only to end their rivalry but also to work in cooperation for the benefit of the world. The present situation, marked by the disappearance of bloc rivalries and their replacement by increasing cooperation among major Powers, is a vindication of the Movement's basic plank. As the recent meeting of the Ministers of the non-aligned countries in Accra declared, the Movement will continue to be an important factor in international relations by pursuing the goal of establishing a society based on social, economic and political justice through dialogue and cooperation.
The relaxation of tensions in international relations has inevitably led to progress in the resolution of a number of crisis situations. In Central America, Nicaragua and El Salvador have ceased to be arenas of conflict and tension. Peace has dawned in Angola with the signing of an accord between the parties concerned. Cambodia is on the verge of a negotiated solution. Cyprus and Afghanistan also seem to be moving towards a peaceful settlement. In Western Sahara, a referendum sponsored by the United Nations is about to be held, ending decades of acrimony and conflict in the region.
The crucial role that the United Nations has started to play in these and other crisis situations is in keeping with its original mandate. The convergence of the objectives of the permanent members of the Security Council has led to a consensus among them on several issues, as envisaged in 1945. The United Nations, at the same time, needs to be strengthened and reformed in order to live up to the expectations placed in it.
In this connection, one of the challenges faced by the United Nations today is to make it truly representative of the interests and aspirations of all its Members and to make it an arena of cooperative action of all nations and peoples.
As the Non-Aligned Movement has recently reiterated, the current efforts at reform of the United Nations should include measures designed to make the decision-making process at the United Nations, particularly in the Security Council, more democratic and transparent. In this context, we should examine, as a matter of urgency, the proposals before us for an expansion of the Security Council to reflect the increased membership of the United Nations and to ensure a more equitable and balanced representation of the Members of the United Nations in the Council.
This year has seen the conclusion of the Strategic Arms Reduction Treaty (START), an outstanding achievement in the field of nuclear disarmament. For the first time in history, there is going to be real reduction in the strategic nuclear forces of the United States and the Soviet Union. This has been long overdue, but there is no reason to be complacent. The process of reduction of nuclear weapons must continue. The START reductions are very limited and are confined to numbers, without any effect on the quality of these weapons. The reductions should now be deeper, quicker and should involve all the nuclear-weapon States. The Treaty should not lead to qualitative upgrading of the remaining arsenals, nor should the warheads released be reused in other systems.
Nuclear weapons have no place in today's world and with the end of the cold war the irrelevance of the doctrine of nuclear deterrence stands further exposed. Unfortunately, new theories of deterrence are being developed in order to legitimise the continued possession end Improvement of nuclear weapons. Deterrence is now being conceived either in the balance-of-power context or against the so-called delinquent powers among developing countries.
The action plan proposed by India at the third special session on disarmament in 1988 assumes increased relevance today. The present is the opportune moment to commence work for a new treaty to give legal effect to a binding commitment by the nuclear-weapon States to eliminate nuclear weapons within a time-bound framework, and by all non-nuclear-weapon States not to cross the nuclear threshold. The implementation of the action plan could also help in ending the unnatural division of the world into nuclear "haves" and "have-nots" and the need to erect all kinds of discriminatory ad hoc regimes to sustain such a division.
The Nuclear Non-Proliferation Treaty symbolises this division. India has not accepted the Treaty because it does not impose reciprocal obligations on the nuclear-weapon States to eliminate nuclear weapons. Furthermore, the Treaty enforces inequitable full-scale safeguards on all the nuclear activities of the non-nuclear-weapon States without imposing commensurate obligations on the nuclear-weapon States.
Nevertheless, I should like to state that, even without having signed the Non-Proliferation Treaty, India has scrupulously adhered to a non-proliferation policy and has never helped any other nation in developing nuclear weapons. We shall continue to abide by such a policy.
We also have our best opportunity in the coming year to conclude a global convention banning chemical weapons. India is committed to working along with all those delegations that wish to complete the work on a draft chemical-weapons convention within the stipulated time frame. What remains to be done in the field of verification, compliance and consultative mechanism should be accomplished without further delay through common effort and understanding. He should all realise that the greater good of humanity is at stake in the abolition of chemical weapons and this good should not be compromised for lesser, short-term ends.
The Gulf crisis earlier this year underscored the inadmissibility of aggression by one country against another. Like the rest of the international community, we feel gratified that aggression has been reversed. We rejoice that Kuwait is once again a sovereign independent State. The Gulf region has long been a focal point of tension and instability. This region is our neighbour, and we are hopeful and confident that, following the recent crisis, there will be peace and stability in the region.
As a member of the Security Council since January of this year, India has tried to play a constructive role in the Council's effort to deal with the Gulf crisis. We lent support to all endeavours to secure the withdrawal of Iraq from Kuwait without resorting to war. Once the war started, we combined our efforts with those of like-minded countries to bring it to a speedy end and, in any case, to ensure that the destruction and devastation unleashed by the war remained limited. We also tried to assert the Security Council's role in guiding the course of the war and in calling for a cease-fire. Being conscious throughout of the humanitarian aspects of the crisis, we made a number of proposals in the Council to provide succour to the innocent civilian victims of the conflict.
The Gulf crisis and the ensuing war severely damaged the economies of many countries, including my own. Nevertheless, we remained in step with the international community in imposing comprehensive sanctions. The Gulf crisis demonstrated that in the present era of global economic interdependence, the imposition of sanctions in a region, particularly when that region happens to be a major source of the energy supply, is bound to have an adverse effect on the economies of a large number of other countries both within and outside the region.
Our experience of invoking Article 50 of the Charter to seek redress was, to say the least, both frustrating and disappointing. The consideration of our case took place after long delays and it resulted only in a call on Member States and United Nations specialised agencies to give attention to our problems. A lesson that we should draw from this experience is that, in future, a mechanism should be devised for the automatic commencement of action under Article 50 in the event of the imposition of sanctions. As the Secretary-General stated in his report on the work of the Organisation: "n today's conditions of economic interdependence, the effect of the imposition of comprehensive economic sanctions on third States that are economic partners of the offender State requires that Article 50 of the Charter be supplemented by appropriate arrangements creating obligations to assist concretely the disadvantaged third State or States". (A/46/1, p.6)
The Gulf region still suffers from the aftermath of war. The United Nations has the duty and responsibility to exert all its energies to remove the suffering, hunger and squalor left behind by the war. This is particularly true of the Iraqi civilian population, whose misery is not lightened by the continuation of economic and trade sanctions. We commend the humanitarian assistance provided to the people of the region by Member countries as well as United Nations agencies. At the same time, we believe that any outside intervention in a Member country on humanitarian grounds constitutes an abridgement of national sovereignty and is, therefore, fraught with serious implications.
We sincerely hope that the flexibility shown by all parties concerned will help to resolve the Middle East conflict, at the core of which is the Palestinian question. India applauds the assiduousness with which the United States has worked to get the various parties involved to the negotiating table. I trust that these efforts, along with those of the parties concerned, will mark a beginning in the resolution of the vexed Middle East problem. He believe that a just and comprehensive settlement of the Middle East question will be possible and durable only if it restores to the Palestinian people their fundamental rights, including their right to a homeland.
I mentioned Cambodia earlier. Events there are shaping towards what we hope will be a peaceful resolution of the conflict. We specially welcome the Cambodian delegation to the United Nations, led by His Royal Highness Prince Sihanouk, Chairman of the Supreme National Council of Cambodia, which has recently taken several initiatives in bringing Cambodia closer to an era of peace and restoration.
India appreciates the contribution made by the five permanent members of the Security Council and the Paris International Conference on Cambodia towards resolving this long-drawn-out problem. We are glad to be associated with this process as a member of the Paris International Conference. The Cambodian people, who have suffered so much in the past, deserve the continued support of the international community to complete the badly needed process of national reconciliation and reconstruction. We look forward to the emergence of Cambodia as a sovereign, independent, neutral and non-aligned nation in accordance with the wishes of its people.
I trust that the Secretary-General's five-point plan on Afghanistan will inspire the parties to the conflict to negotiate a framework for resolving this issue. We welcome the decision by the United States and the Soviet Union not to supply arms to the parties involved, but this step will be effective only if supplies from other sources also stop forthwith. The United States has a major role to play in this regard. We call for a comprehensive political settlement of the conflict in Afghanistan which would preserve the sovereign, non-aligned and independent status of Afghanistan.
Of late, further movement in dealing with the Cyprus issue is discernible. India supports peace efforts that ensure the sovereignty, unity and territorial integrity of Cyprus, and in this light welcomes further negotiations under United Nations auspices. Myanmar remains deprived of the democratic rights its own people voted for over three years ago. India calls upon the Myanmar leadership to accept the people's verdict and work with them to restore democracy in the country.
The South African Government has recently undertaken a number of positive steps towards dismantling the apartheid regime. We welcome these changes. At the same time, we remain fully aware that a lot more needs to be done. The South African authorities must immediately take all necessary measures to start the process of negotiations. Equally important is curbing the continuing violence in certain parts of the country. The pressure that has been brought to bear on Pretoria by the application of sanctions has proved to be useful and must be sustained. The international community must remain vigilant until the complete eradication of apartheid and the transformation of South Africa into a non-racial, unitary democracy.
While apartheid is on the retreat in South Africa, an attempt is being made to institutionalize racism in Fiji. The interim government in Fiji has incorporated into a new constitution certain provisions which are in violation of the internationally accepted principles of democracy and human rights. By institutionalizing oppression and injustice, Fiji appears to be moving backwards in history to a darker age. The Suva regime should abandon such anachronistic policies and join the rest of the world in enlightened democratic governance.
In the economic field, there is an increasing trend of integration of the process of production, consumption and trade in the world economy, brought about mainly by the communications revolution. This has led to an unprecedented enhancement of the interdependence of nations and increasing competitiveness among major operators in the world economy. One of the very significant outcomes of this phenomenon has been the creation and strengthening of regional economic groupings, particularly among developed countries. Western Europe is moving towards an integrated market by the end of 1992. The former East and West Germanys have been united. In a few years Germany is expected to emerge as an even stronger economic Power. While these are significant economic changes, we do not see concomitant moves towards meaningfully addressing North-South development issues.
Responding to the changing realities, many developing countries are making strenuous efforts to carry out structural changes in order to meet the challenges. We in India have also introduced far-reaching changes in our industrial, trade and monetary and fiscal policies. Our aim is to remove unnecessary controls and regulations so as to release the creative forces in the economy and realise its full potential. As a consequence of these policy changes, we envisage sharply increased interlinkages with the world economy. We need the understanding and cooperation of our partners from developed countries to derive the full benefits from the measures we have adopted and as a cushion against the short-run pressures that may build up. We also need an international economic environment which is conducive to ensuring the success of such measures. In various multilateral organizations, it will be our endeavour to work towards establishing an international economic order which is truly multilateral and based on the principle of non-discrimination and the rule of law.
The overall external economic environment for developing countries remains unfavourable. Many of these countries are facing the problem of worsening terms of trade, increasing problems in finding access to advanced technology, and reductions in the resources available for development.
The overall debt situation for the developing countries has assumed alarming proportions and poses a serious threat to their economic viability. A solution to the developing countries' debt problem would need a comprehensive and integrated strategy encompassing all categories of affected countries and all forms of debt.
Against this backdrop, the Secretary-General's proposal for an international conference on the financing of development deserves support. As he further points out in his report on the work of the Organisation:
"A reinvigoration of the North-South dialogue has now become more urgent than ever. Fortunately, conditions exist now for advancing it constructively without a needless overlay of rhetoric or ideological controversy." (A/46/1, p. 12)
India attaches great importance to an early, successful and balanced outcome of the current Uruguay round of multilateral trade negotiations. He are a serious partner in these negotiations, which we approach with an open mind and a considerable degree of flexibility. But we have our own concerns to be met and interests to safeguard. That is why we have been insisting that the overall package that emerges from these negotiations must contain specific and time-bound commitments on issues of concern to developing countries.
The developments of recent years have further validated the disarmament and development linkage and made it a reality. National budgetary policies of some of the major military Powers already provide for the channelling of resources now locked into the arms race into economic growth. The peace dividend now needs to be realized at the international level. The International Conference on Disarmament and Development envisaged mechanisms in this regard which should be put into effect. We notice another disturbing trend in the economic field. Attempts are being made to factor into the calculus of international and bilateral economic cooperation, non-economic considerations such as good governance, observance of human rights, environment, military expenditure, and so on. The Indian polity is firmly anchored on political pluralism and individual freedom. We attach high priority to the preservation of the environment and would very much like to reduce our military budget. But these laudable goals should apply to all countries, developed and developing. What is questionable is the linkage of these issues with development assistance of which only the developing countries are the recipients.
Environmental concerns are fast moving to the top of the world agenda and are rightly at the forefront of international concern and attention. We are convinced that environmental problems cannot be isolated from the general issue of development and must be viewed as an integral part of development efforts. For global environmental problems to be dealt with effectively, we need to forge global partnership which seeks to protect the environment while simultaneously addressing the development requirements of the developing countries.
It is well recognized that the principal sources of pollutants in the environment lie in the developed countries and these countries accordingly bear the main responsibility for combating such pollution. Furthermore, if financial, technical and other capabilities are also taken into account, then it becomes quite clear that the responsibility for undertaking corrective action devolves on the developed countries. Without the provision of adequate, new and additional financial resources and environmentally benign technologies on preferential and non-commercial terms, it would be difficult for the developing countries to adopt environmentally safe and desirable technologies, much as they would like to do so. Such technologies should not become simply another source of commercial profit for the developed world.
India will continue its constructive contribution to the preparations for the 1992 United Nations Conference on Environment and Development. We hope that at the Conference the twin issues of environment and development will be addressed in a balanced way and in their totality.
India is glad to see changes around the world that serve to strengthen fundamental human rights. India's own deep commitment to human rights, true to its democratic traditions and practices, is well known. India's parliamentary institutions, independent judiciary, free press and public opinion provide the necessary checks and balances to safeguard individual as well as collective human rights. I would, however, urge caution in projecting the promotion of human rights in an intrusive manner that militates against national sovereignty. Contexts and situations differ from country to country, and international concern for human rights preservation should not detract from the efforts in the same direction made by the country concerned.
In recent years, terrorism has emerged as one of the most dangerous and pernicious threats to the enjoyment of human rights, peace and stability in many parts of the world. Through killings, kidnappings, extortion and other such means, terrorists and their organisations have effectively usurped the basic human rights of innocent civilians. In a number of cases, they are using brutality and fear to undermine the free functioning of democratic institutions, including the legislative, executive and judiciary branches of government, as well as the press. Such terrorism assumes a particularly pernicious form when it is aided, abetted and sponsored from abroad. Sponsorship of terrorism in another country constitutes a violation of the principles governing relations among States which have been enshrined in the United Nations Charter. This deserves the condemnation of the international community.
Drug abuse control has gained a commendable measure of global co-operation. Drug abuse is a menace calling for concerted and strong action. India welcomes the establishment of the United Nations Global Programme of Action for international drug control. He would stress the need for additional financial resources and technical assistance for crop substitution and other measures to combat drug trafficking and abuse. In conclusion, let me say that we in India wish the recent epochal changes worldwide to be the harbingers of peace, prosperity and an equitable and just world order. The logic of progress in on the side of those who think and act progressively, not of those who wish to remain frozen in an unresponsive status quo. India looks forward to cooperating with other nations in the noble endeavour of strengthening world peace and cooperation.
